DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/20 have been considered by the examiner.

Drawings
The drawings were received on 5/29/20.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,934. Although the claims at issue the patented claim is the device claim that corresponds to the pending method claim.
The table below shows the limitations on corresponding lines or with corresponding text (bold or italics). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application, to have implemented the claimed method given the patented claim 1.

16/888013 present application
U.S. Patent No. 10,705,934
1. A method for operating a memory storage device,








 the memory storage device including 
a memory array, circuitry under test, and circuitry not under test, the method comprising: 






 selecting, by first multiplexing circuitry within the memory storage device, a serial sequence of data or a parallel sequence of data to be an input sequence of data; providing, by first latching circuitry within the memory storage device, the input sequence of data in accordance with a memory clocking signal; 

operating on, by the circuitry under test, the input sequence of data to provide a serial sequence of output data or a parallel sequence of output data; providing, by second latching circuitry within the memory storage device, the input sequence of data as a second serial sequence of output data in accordance with the memory clocking signal; and 
selecting, by second multiplexing circuitry within the memory storage device, the serial sequence of output data, the parallel sequence of output data, or the second serial sequence of output data as an output sequence of data.
first multiplexing circuitry configured to provide a serial sequence of data or a parallel sequence of data as an input sequence of data; first latching circuitry configured to provide the input sequence of data as a testing sequence of data in accordance with a memory clocking signal; 

a memory device including
a memory array, circuitry under test, and circuitry not under test, 
wherein the circuitry under test is configured to operate on the testing sequence of data to provide a serial sequence of output data or a parallel sequence of output data, and 

















 second latching circuitry configured to provide the testing sequence of data as a second serial sequence of output data in accordance with the memory clocking signal; and

second multiplexing circuitry configured to provide the serial sequence of output data, the parallel sequence of output data, or the second serial sequence of output data as an output sequence of data.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowable over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention (claim 9 as representative of the independent claims) recites in part:
“…first latching circuitry configured to: 
provide a serial sequence of input data in a shift mode of operation or a scan mode of operation, and 
provide a parallel sequence of input data in a capture mode of operation; a memory device configured to: 
operate on the serial sequence of input data to provide a serial sequence of output data in the shift mode of operation, and 
operate on the parallel sequence of input data to provide a parallel sequence of output data in the capture mode of operation; 
second latching circuitry configured to pass through the serial sequence of input data to provide a second serial sequence of output data in the scan mode of operation; and 
multiplexing circuitry configured to: 
provide the serial sequence of output data in the shift mode of operation, 

provide the second serial sequence of output data in the scan mode of operation.”

The prior arts of record US Patent 10,249,380 to Chakraborty et al. teach an embedded memory circuit with different modes of operation and test aspects of the memory. However the prior arts fail to teach the claimed specifics of the independent claims 9 and 16. As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 9-20 are allowable over the prior arts of record.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2006/0168491 to Lee et al. teaches a built-in self test circuit of a flash memory device. The method comprises providing a BIST interface adapted to adjust a test condition used in a BIST circuit, providing the memory cells of the Flash memory device, and providing the BIST circuit adapted to test the flash memory. Also 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111